Citation Nr: 0915944	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  05-38 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for Raynaud's disease, to 
include as secondary to service-connected residuals of cold 
injuries.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1973 
and from September 1981 to September 1999.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which denied the benefits sought on 
appeal.  

The Veteran testified at a January 2008 travel Board hearing; 
the hearing transcript has been associated with the claims 
file.  The Board remanded the case to the RO for further 
development in March 2008 and November 2008.  Development has 
been completed and the case is once again before the Board 
for review.  


FINDING OF FACT

The Veteran's Raynaud's disease shown by competent medical 
evidence to be etiologically related to service-connected 
residuals of cold injuries.


CONCLUSION OF LAW

Raynaud's disease is proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2008).  







REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).  
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2008).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen, the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

The Veteran is currently service-connected for residuals of 
cold injuries of the hands and feet.  He contends that 
Raynaud's disease is secondary to his service-connected 
residuals.  

Medical evidence of record, to include an August 2008 VA 
examination and private treatment records, reflect a current 
diagnosis of Raynaud's disease.  

Service treatment records dated from 1997 to 1999 note a 
history of a cold weather injury to the hands and feet in 
1983.  Treatment reports dated in 1997 show that the Veteran 
reported that his digits turned white and blue in cold 
weather.  It was noted that the Veteran probably had 
frostbite in 1983 and had residual sensitivity in his hands.  
In January 1998, the Veteran was assessed with a cold weather 
injury and was put on temperature profile for no exposures 
below 32 degrees.  

The Veteran submitted private treatment records from the 
Woodland Medical Specialists.  He also submitted several 
statements in support of his claim from his physicians at the 
Woodland Medical Specialists.  A February 2003 private 
treatment report reflects a diagnosis of Raynaud's 
phenomenon.  It was noted that the Veteran's fingers were 
discolored and bluish, and this happened every time they were 
exposed.  The Veteran had a September 2003 diagnosis of 
Raynaud's phenomenon, likely secondary to a frostbite injury 
in the past.  

November 2003, January 2007, and February 2008 statements 
from the Veteran's private physicians at the Woodland Medical 
Specialists show that the Veteran continued to be treated for 
Raynaud's disease.  These statements note that the Veteran 
reported that his feet had been bad since the war, and that 
he gave a history of severe cold exposure and frostbite in 
1972 and 1983.  A January 2008 statement from Dr. S.S. was 
largely illegible.  

At his January 2008 hearing, the Veteran testified that he 
had received private medical treatment from the three private 
physicians regularly since 2003 and that Dr. S.S. had related 
his Raynaud's disease to his history of cold exposure.  

A December 2003 VA examination diagnosed the Veteran with a 
history of cold injury to the hands and feet, as well as a 
history of symptoms consistent with Raynaud's phenomenon, but 
no objective evidence to support this diagnosis.   The 
examiner stated that Raynaud's phenomenon occurs when small 
vessels in the fingers or toes constrict, restricting blood 
flow to the extremity causing aching, pain and skin color 
changes that resolve with warming in the extremity.  The 
examiner stated that in primary Raynaud's, the cause is 
unknown.  He stated that there can be secondary Raynaud's 
that is secondary to systemic medical disease such as 
scleroderma, rheumatoid arthritis, and lupus or frostbite 
injury. 
 
The examiner stated that the Veteran had a normal vascular 
study of the upper extremities that was unable to confirm the 
diagnosis of Raynaud's in 2002.  However, the Veteran was 
being treated for symptoms of Raynaud's.  The examiner stated 
that the Veteran presented with an essentially normal 
examination of the upper and lower extremities at that time.  
The examiner stated that it was unlikely that the Veteran had 
a cold injury to the degree that would cause Raynaud's to 
develop, and that the Veteran did not have permanent 
disability caused by cold injury or by Raynaud's symptoms.  

Although the December 2003 VA examiner was unable to confirm 
a current diagnosis of Raynaud's disease based on his 
examination at that time; private treatment records and 
private physicians' statements clearly reflect a diagnosis of 
Raynaud's disease and continued treatment for such.  In light 
of the Veteran's diagnosis of Raynaud's disease, and the 
indication that Raynaud's may be related to service-connected 
residuals of a cold injury, a second VA examination was 
requested.  

After a review of the claims file, interview and examination 
of the Veteran, the August 2008 VA examiner diagnosed the 
Veteran with Raynaud's disease with no evidence of connective 
tissue disease.  The examiner opined that there was no 
clinical evidence noted in service treatment records to 
indicate that Raynaud's was related to or caused by military 
service.  The examiner also opined that the Veteran's prior 
cold injury to the hands and feet was most likely aggravated 
by current Raynaud's disease.  Although the examiner opined 
that the Veteran's prior cold injury was likely aggravated by 
Raynaud's disease; he did not provide an opinion as to 
whether the Veteran's Raynaud's disease was aggravated by his 
service-connected cold injury residuals.  

In a January 2009 supplemental opinion, after an additional 
review of service treatment records and VA treatment records, 
the same VA examiner opined that it is at least as likely as 
not that Raynaud's disease of the hands is proximately due to 
or the result of the Veteran's service-connected cold injury 
of the hands.  The examiner's rationale was that an increased 
tendency for vasospasm is a well known complication of 
frostbite or other cold injury.  There is documentation of 
continued problems suggestive of vasospasm.  Raynaud's 
disease is a type of condition where there is vasospasm of 
the small blood vessels in the digits.  The VA examiner also 
opined that Raynaud's disease was not permanently aggravated 
by the Veteran's cold injury, reasoning that because 
Raynaud's disease did not appear to exist before the cold 
injury, and as it was likely that the cold injury was 
responsible for the Raynaud's disease, permanent aggravation 
would not be likely.  The examiner indicated that he had 
researched literature on frostbite complications in coming to 
this conclusion.  

The January 2009 VA examiner's opinion clearly shows that the 
Veteran's Raynaud's disease is at least as likely as not due 
to or the result of his service-connected cold injury.  
According to the United States Court of Appeals for Veterans 
Claims (Court or CAVC), "the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 
470 (1993).  The credibility and weight to be attached to 
these opinions is within the province of the Board. Id.  The 
examiner provided a fully articulated opinion and provided 
sound reasoning for his conclusion.  His conclusion is 
further supported by private treatment records and private 
physicians' statements which also appear to relate the 
Veteran's Raynaud's disease to his past frostbite or cold 
injuries.  In light of the foregoing, the Board finds that 
service connection for Raynaud's disease, secondary to 
service-connected residuals of a cold injury, is warranted.  

C.  Conclusion

The Veteran has been diagnosed with Raynaud's disease.  
Raynaud's disease is shown by competent medical evidence to 
be secondary to service-connected residuals of cold exposure.  
Therefore, the Board concludes that the evidence supports a 
finding that the Veteran has Raynaud's disease etiologically 
related to a service-connected disability.  
ORDER

Service connection for Raynaud's disease is granted.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


